                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 TED A. MCCRACKEN, et al.                         CIVIL ACTION

                      v.                          NO. 17-4495

 R.J. REYNOLDS TOBACCO
 COMPANY, et al

                                           ORDER

       AND NOW, this 14th day of February 2019, upon considering Defendants' Motion for

summary judgment (ECF Doc. No. 156), Plaintiffs' Motion for summary judgment (ECF Doc. No.

159), Oppositions (ECF Doc. Nos. 163, 171, 176, 179), Defendants' Reply (ECF Doc. No. 182),

and finding no genuine issues of material fact precluding the entry of judgment for the Defendants

as a matter of law, and for reasons in the accompanying Memorandum, it is ORDERED:

       1.     Plaintiffs' Motion for summary judgment (ECF Doc. No. 159) is DENIED;

       2.     Defendants' Motion for summary judgment (ECF Doc. No. 156) is GRANTED;

       3.     We enter JUDGMENT in favor of Defendants and against Plaintiffs; and,

       4.     The Clerk of Court shall close this case.
